Name: Regulation (EEC) No 697/71 of the Commission of 31 March 1971 on the disposal of certain fishery products which have been the subject of measures to stabilise the market
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 190 Official Journal of the European Communities 1.4.71 Official Journal of the European Communities No L 77/69 REGULATION (EEC) No 697/71 OF THE COMMISSION of 31 March 1971 on the disposal of certain fishery products which have been the subject of measures to stabilise the market Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fishery Products ; HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2142/70 of 20 October 19701 on the common organisation of the market in fishery products, and in particular Article 7 (5 ), Article 10 (5 ) and Article 11 (5 ) thereof; Whereas Article 7 (2 ) of Regulation (EEC) No 2142/70 provides that the disposal of products withdrawn from the market must be determined by producers ' organisations in such a way as not to interfere with normal marketing of the product in question ; Whereas Article 10 of that Regulation which lays down the conditions under which the financial compensation may be granted repeats this requirement for the disposal of certain products ; Whereas sardines and anchovies bought in by Member States pursuant to Article 11 of that Regulation must, unless an exception is made, be for purposes other than human consumption; Fishery products withdrawn from the market by producers' organisations pursuant to Article 7 of Regulation (EEC) No 2142/70, as well as sardines and anchovies bought in under Article 11 of that Regulation, shall , unless a special authorisation is given, be disposed of in one of the following ways : ( a) distributed free of charge in the natural state to charitable societies or institutions or to persons who, because of inadequate incomes, are recognised by domestic law as being entitled to public assistance ; (b ) used in a fresh or preserved state as animal feed; ( c ) used, after processing into meal, as animal feed; (d) used for purposes other than feed. Article 2 Whereas measures to stabilise the market can be fully effective only if the products withdrawn or bought in are not reintroduced into the usual market outlet for these products ; whereas any use which could, by substitution, influence comsumption of products which have not been the subject of measures to stabilise the market must therefore be ruled out; 1 . The free distribution referred to in Article 1 (a) shall be the responsibility of Member States . 2 . Disposal of the products as indicated in Article 1 (b), ( c ) and (d) shall be effected by means of a public sale at which purchasers must specify the use to which products purchased are to be put. 3 . An invoice shall be issued immediately following the public sale referred to in paragraph 2. It shall indicate the vendor, the purchaser, the use to which the products are to be put and the selling1 OJ No L 236, 27.10.1970, p. 5 . Official Journal of the European Communities 191 Article 4price. A copy of this invoice shall be kept at the disposal of the Member State by the agency which has carried out the public sale. Every six months Member. States shall submit to theCommission a table indicating for each product and for each of the options referred to in Article 1 the quantities disposed of during the preceding half-year and the average prices obtained.Article 3 Article 5Member States shall take all appropriate measures to prevent and prosecute infringements of rules laid down by this Regulation . They shall ensure that products disposed of are not diverted from the use specified . This Regulation shall enter into force' on the third day following its publication in the Official . Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done- at Brussels, 31 March 1971 . For the Commission The President Franco M. MALFATTI